DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (EP 3090659A1) .  Xu shows the use of a child seat comprising: a seat portion fixedly connected with a first coupling part (14); a connector (15) pivotally connected with the first coupling part of the seat portion, the connector being operable to detachably engage with a corresponding structure (11,12) provided on a child supporting apparatus; a locking mechanism (6) operable to lock and unlock the connector with respect to the seat portion; and a backrest frame (41) fixedly connected with a second coupling part (13) and operatively connected with the locking mechanism, the second coupling part being pivotally connected with the first coupling part, wherein the backrest frame is rotatable in a folding direction to cause the locking mechanism to unlock the connector with respect to the seat portion and in an unfolding direction to cause the locking mechanism to lock the connector with respect to the seat portion. Regarding claim 2, the second coupling part is connected to an inner side of the first coupling part while the connector is connected to an outer side of the first coupling part.  The locking mechanism includes a latching device (42) 
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (EP 2832625A2) .  Su shows the use of a child seat comprising: a seat portion fixedly connected with a first coupling part (43); a connector (41) pivotally connected with the first coupling part of the seat portion, the connector being operable to detachably engage with a corresponding structure (52,53) provided on a child supporting apparatus (10); a locking mechanism (61,62) operable to lock and unlock the connector with respect to the seat portion; and a backrest frame (31) fixedly connected with a second coupling part (42) and operatively connected with the locking mechanism, the second coupling part being pivotally connected with the first coupling part, wherein the backrest frame is rotatable in a folding direction to cause the locking mechanism to unlock the connector with respect to the seat portion and in an unfolding direction to cause the locking mechanism to lock the connector with respect to the seat portion. Regarding claims 2-3, the second coupling part (42) is connected to an inner side of the first coupling part while the connector is connected to an outer side of the first coupling part (see Fig. 2).  The locking mechanism includes a latching device (61,62,64) that is slidably connected to the first coupler part and movable to engage and disengage from a housing of the connector (as shown in Fig. 4).  Regarding claims 4-5 and 7-8 a coupling mechanism (413,61,62,64) comprises a linking part (413) that is pivotally connected to the first coupling part (via the connector).  The linking part is engageable with second part (via a locking portion (61))for movably coupling the seat portion the backrest frame and a decoupling state where the linking part is disengaged from the second coupling part.    Regarding claims 7 and 9, a coupling mechanism (421,61,62,64) comprises a linking part (61) that is pivotally connected to the first coupling part (via the connector).  The linking part is engageable with second coupling part (via a protruding portion) that is partially received in a channel (421) of the second coupling part in the coupling-enables state and displaced outside the channel in a decoupling state.  Regarding claim 11, a spring (62) biases the linking part toward the coupling-enabled state.  Su further shows the connector having a release actuator (71) which is operable by a contact to with the connector and is movably coupled to the first coupling part (see Fig. 4).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
May 7, 2020